126 N.J. 300 (1991)
598 A.2d 517
BOARD OF EDUCATION OF THE TOWNSHIP OF BLOOMFIELD, PLAINTIFF-APPELLANT,
v.
BLOOMFIELD EDUCATION ASSOCIATION, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued September 11, 1991.
Decided October 8, 1991.
Nathanya G. Simon argued the cause for appellant (Schwartz, Pisano, Simon & Edelstein, attorneys).
Kenneth I. Nowak argued the cause for respondent (Zazzali, Zazzali, Fagella & Nowak, attorneys).
Donna M. Kaye argued the cause for amicus curiae New Jersey School Boards Association (Michael F. Kaelber, attorney).
PER CURIAM.
The judgment is affirmed, substantially for the reasons expressed in the opinion of the Appellate Division, reported at 251 N.J. Super. 379, 598 A.2d 518 (1990).
For affirmance  Chief Justice Wilentz and Justices Clifford, Handler, Pollock, O'Hern, Garibaldi, and Stein.  7
For reversal  None.